 



EXHIBIT 10.2
NONCOMPETITION AGREEMENT
     THIS NONCOMPETITION AGREEMENT (as hereinafter defined, this “Agreement”),
is made as of this 11th day of October, 2006, by and among SOUTHERN SAW SERVICE,
L.P., a Georgia limited partnership (“Southern Saw”), SOUTHERN SAW HOLDINGS,
INC., a Georgia corporation (“Holdings” and together with Southern Saw, the
“Sellers”) and SOUTHERN SAW ACQUISITION CORPORATION, a Delaware corporation
having its headquarters and principal place of business in Lake Mary, Florida
(“Buyer”).
W I T N E S S E T H:
     WHEREAS, capitalized terms used in these recitals and not otherwise defined
shall have the meanings set forth in Section 1 of this Agreement; and
     WHEREAS, concurrently with the execution and delivery of this Agreement,
Buyer is purchasing substantially all of the assets of both Sellers pursuant to
that certain Asset Purchase Agreement dated as of October 11, 2006 (as
hereinafter defined, the “Asset Purchase Agreement”); and
     WHEREAS, Kasco Corporation, a Delaware corporation (“Kasco” and together
with Buyer, the “Buyer Parties”), is the parent company of the Buyer and Kasco
shall be an intended third party beneficiary of this Agreement; and
     WHEREAS, the Asset Purchase Agreement calls for the execution and delivery
of a Noncompetition Agreement by Sellers for the benefit of the Buyer Parties,
and this is the Noncompetition Agreement contemplated by the Asset Purchase
Agreement; and
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein set forth and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, it is hereby agreed as follows:
     1. Definitions. Capitalized terms used in this Agreement and not otherwise
defined shall have the respective meanings ascribed to such terms in the Asset
Purchase Agreement. In addition, the following capitalized terms shall have the
respective meanings as follows:
          “Affiliate” shall mean, with respect to any Person, any other Person
controlling controlled by, or under common control with the first Person;
provided, however, that “Affiliate” shall not include any employee of Holdings
or any individual participant in the Holdings ESOP.
          “Agreed Courts” shall have the meaning set forth in Section 8 of this
Agreement.
          “Agreement” shall mean this Noncompetition Agreement and all written
amendments hereto that hereafter shall be executed and delivered by the parties.
          “Asset Purchase Agreement” shall mean that certain Asset Purchase
Agreement dated as of October 11, 2006 between the Buyer and Sellers, together
with any written amendment thereto that heretofore has been executed and
delivered by the parties.
          “Confidential Information” shall mean all of the following information
pertaining to the Restricted Business or the Buyer Parties: (a) data or trade
secrets, including secret processes, formulas or other technical data;
(b) production methods; (c) customer lists; (d) personnel lists; (e) proprietary
information; (f) financial or corporate records; (g) operational, sales,
promotional and marketing methods and techniques; (h) computer programs,
including source codes and/or object codes and other proprietary,
competition-sensitive, or technical information or secrets developed with or
without the help of either Seller; (i) all technologies, patents, formulas,
bills of materials and processes used by Sellers; and (j) all customer and
vendor lists and other related information. Confidential Information shall not
include any information that: (1) at the time of disclosure is

5



--------------------------------------------------------------------------------



 



within the public domain; (2) after disclosure becomes a part of the public
domain or generally known within the industry through no fault, act or failure
to act, error, effort or breach of this Agreement by either Seller; (3) is
required by order, statute or regulation, of any governmental authority to be
disclosed to any federal or state agency, court, or other body, or (4)
information received by either Seller from a source other than the business sold
by the Sellers which is not known by either Seller to be under an obligation of
confidentiality.
          “Employee” shall mean any full-time or part-time employee and any
independent contractor performing services similar to those performed by
employees.
          “Geographic Area” shall mean all locations in the world.
          “Buyer” shall mean Southern Saw Acquisition Corporation, a Delaware
corporation.
          “Buyer Parties” shall mean Buyer and Kasco.
          “Noncompetition Period” shall mean the period beginning on the date of
this Agreement and ending on the fifth (5th) anniversary of this Agreement.
          “Person” shall mean any individual, proprietorship, corporation,
partnership, limited liability company, joint venture, association, trust,
venture, or other organization or legal entity.
          “Restricted Business” shall mean any or all of (a) the business of
producing, storing, transporting, sharpening, selling, or leasing sharp edge
blade products for the meat business, the bakery business, the wood pallet
business, and for other commercial businesses, and (b) the business of providing
repair services for any equipment or products located in retail grocery stores,
butcher shops, bakeries, restaurants, meat packing houses, meat processing
houses, or meat slaughter houses.
          “Sellers” shall mean Southern Saw and Holdings.
     2. Acknowledgements by Sellers. Sellers acknowledge that:
          (a) This Agreement is ancillary to the main business purpose of the
Asset Purchase Agreement and is executed by Sellers to protect the legitimate
interests of the Buyer Parties with respect to Buyer’s acquisition of the assets
of the Sellers.
          (b) This Agreement has been duly authorized, executed and delivered by
the Sellers and is a valid and binding obligation of each Seller enforceable
against each Seller in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, moratorium, and similar laws affecting
creditors’ rights generally.
     3. Noncompetition. As an inducement for the Buyer to enter into the Asset
Purchase Agreement and for Kasco to support the Buyer in closing the
transactions contemplated by the Asset Purchase Agreement, and as additional
consideration for the Purchase Price to be paid to Sellers under the Asset
Purchase Agreement, the Sellers specifically agree that during the
Noncompetition Period, no Seller shall, without the prior written consent of the
Buyer, either directly or indirectly:
          (a) compete with the Buyer Parties in, or otherwise engage in, any
aspect of the Restricted Business; or
          (b) solicit, hire, or induce to refuse employment by the Buyer Parties
or to leave the employ of the Buyer Parties any person who as of either the date
of this Agreement was an Employee of Holdings working in the Restricted Business
to whom Buyer shall have made an offer of employment.
In the event of a breach by either Seller of any covenant set forth in this
Section 3, the term of such covenant will be extended for both Sellers by the
period of the duration of such breach.
     4. Exception and Exclusion. Nothing in this Agreement shall be deemed to
prevent or limit the right of either Seller to be a passive owner of capital
stock or other securities of any Person if such securities are regularly traded
on any national securities exchange or have been registered under Section 12(g)
of the

6



--------------------------------------------------------------------------------



 



Securities Exchange Act of 1934; provided, however, that such passive ownership
interest of both Sellers together shall not exceed, Directly or Indirectly, one
percent (1%) of the issuer’s outstanding securities of that class.
     5. Confidential Information. During the Noncompetition Period, each Seller
shall, except as required by law or by order of any court or government agency,
keep and retain in strictest confidence and shall not divulge, communicate, use
to the detriment of the Buyer Parties, or for the benefit of any other Person,
or otherwise misuse, any Confidential Information. Nothing herein shall be
construed to preclude the Sellers from using any Confidential Information in
connection with their own Tax Returns or those of any employee or Affiliate.
     6. Equitable Remedies and Remedies at Law. The parties recognize that
because of the nature of the subject matter of this Agreement it would be
extremely difficult or impossible to determine the actual damages suffered and
to be suffered by the Buyer Parties as a consequence of a breach of this
Agreement by either Seller. Sellers therefore specifically agree that if either
Seller commits a breach or threatens to commit a breach of any of the provisions
of this Agreement, the Buyer Parties shall be entitled to all available legal
and equitable remedies, including without limitation, injunctive relief, both
preliminary and permanent, without any need on the part of the Buyer Parties to
post a surety bond in connection therewith. In addition to such equitable
relief, the Buyer Parties shall be entitled to seek all other lawful remedies
upon either Seller’s breach of this Agreement, including money damages in
appropriate cases. The rights and remedies of the parties to this Agreement are
cumulative and not alternative.
     7. Severability.
          (a) Separate Covenants. The parties intend that the covenants set
forth in Section 3 and in Section 5 of this Agreement be construed as a series
of separate covenants. It is the desire and intent of the parties that the
covenants be enforced to the fullest extent possible under the laws and public
policies applied in each jurisdiction in which enforcement is sought. If any
particular covenant set forth in Section 3 or in Section 5 shall be held to be
invalid or unenforceable in whole or in part, such adjudication shall apply only
with respect to the operation of this Agreement in the particular jurisdiction
in which such adjudication is made and then only to the extent such provision is
adjudicated to be invalid or unenforceable. If any particular covenant set forth
in Section 3 of this Agreement shall be held to be invalid or unenforceable in
whole or in part because of the scope of this Agreement or the Restricted
Business, or the duration of the Noncompetition Period, the court making such
determination (which shall be an Agreed Court as specified in Section 8 of this
Agreement) shall have the power to reform the provisions of this Agreement to
the maximum scope, time and/or geographic limitations permitted by applicable
law.
          (b) Enforcement. The covenants of the Sellers under this Agreement
shall be independent of any other contractual relationship between either
Seller, on the one hand, and the Buyer Parties or the Sellers, on the other
hand. Consequently, the existence of any claim or cause of action that either of
the Sellers may have against the Buyer Parties shall not constitute a defense to
the enforcement of this Agreement by the Buyer Parties.
     8. Exclusive Jurisdiction; Service of Process. Any action or proceeding
seeking to enforce any provision of, or based on any right arising out of, this
Agreement shall be brought by or against any of the parties only in the courts
of the State of Georgia, County of Fulton, or, if it has or can acquire
jurisdiction, in the United States District Court for the Northern District of
Georgia, Atlanta Division, and the applicable appellate courts for such courts
(the “Agreed Courts”). Each of the parties specifically consents to the
exclusive jurisdiction of the Agreed Courts in any such action or proceeding,
waives any objection to venue laid therein, and agrees not to assert the
doctrine of forum non conveniens in order to avoid the jurisdiction of or venue
in the Agreed Courts. Every court located in the United States and elsewhere
shall be obligated to give full faith and credit to any decision of the Agreed
Courts. Process in any action or proceeding referred to in the preceding
sentence may be served on any party anywhere in the world.
     9. Governing Law. This Agreement shall be construed, and the legal
relations between the parties hereto shall be determined, in accordance with the
local laws of the State of Georgia applicable to agreements made and to be
performed entirely

7



--------------------------------------------------------------------------------



 



within the State of Georgia (notwithstanding that a portion of the Geographic
Area is located outside of the State of Georgia), without giving effect to its
conflicts of laws provisions as part of the agreed-upon exchange contemplated by
the Asset Purchase Agreement and this Agreement, the parties hereto have
specifically agreed that in no event or circumstance shall the laws of Florida
apply to any portion of this Agreement.
     10. Attorneys’ Fees. In connection with any action brought to enforce this
Agreement, the prevailing party shall be entitled to recover from the
non-prevailing party its reasonable attorneys’ and paralegals’ fees and costs
incurred in connection with such litigation. The foregoing shall include
reasonable attorneys’ and paralegals’ fees and costs incurred at trial, on any
appeal and in any administrative or bankruptcy proceeding.
     11. Successors and Assigns. This Agreement will be binding upon the Buyer
and each Seller and will inure to the benefit of the Buyer Parties and each
Seller, and in each such case, its respective successors and assigns. Sellers
specifically agree that in connection with any assignment of this Agreement by
the Buyer, no consent of either Seller shall be required; provided, however,
that the parties agree that the scope of the activities prohibited to the
Sellers under Sections 3 and 5 of this Agreement shall not be increased solely
by virtue of any such assignment. The Acquired Companies are specifically
designated as third party beneficiaries of this Agreement.
     12. Recitals. The recitals set forth at the beginning of this Agreement are
true and correct and by this reference are incorporated into the body of this
Agreement.
     13. Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement will operate
as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by a
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other parties; (b) no waiver that may be given
by a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on a party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.
     14. Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):

         
 
  Sellers:   Southern Saw Holdings, Inc.
 
      Peter J. Boyle
 
      President
 
      1594 Evans Drive, SW
 
      Atlanta, GA 30310-0010
 
      Facsimile No.: (404) 752-9034
 
       
 
  Buyer Parties:   Southern Saw Acquisition Corporation
 
      c/o Kasco Corporation
 
      300 Primera Blvd., Suite 432
 
      Lake Mary, FL 32746
 
      Attention: Luke E. Fichthorn III, Chairman
 
      Facsimile No.: (407) 875-3398

8



--------------------------------------------------------------------------------



 



         
 
      Kasco Corporation
 
      300 Primera Blvd., Suite 432
 
      Lake Mary, FL 32746
 
      Attention: Luke E. Fichthorn III, Chairman
 
      Facsimile No.: (407) 875-3398

     15. Complete Agreement. This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter hereof and, except
as provided herein, supersedes all previous oral and written and all
contemporaneous oral negotiations, commitments, writings and understandings
relating to the subject matter hereof. In the event of any direct conflict
between the express terms of the Asset Purchase Agreement and the express terms
of this Agreement, the express terms of this Agreement shall control.
     16. Modifications and Amendments. All modifications or amendments to this
Agreement shall be in writing and signed by the Buyer and Sellers.
     17. Rules of Construction. The following rules of construction shall be
applicable to this Agreement:
          (a) The headings in this Agreement are for convenience of reference
only and will not affect in any way the meaning or interpretation of this
Agreement.
          (b) As used herein, the plural includes the singular, the singular
includes the plural and any reference to the gender of any person shall be
deemed adjusted to connote the gender of the person intended to be designated by
such reference.
          (c) The parties shall be deemed to have participated equally in the
preparation of this Agreement, so that this Agreement shall not be construed
more strictly against one party by virtue of such party’s being deemed
responsible for its preparation than against the other parties.
     18. Counterparts. This Agreement may be executed in any number of
counterparts and any party hereto may execute any such counterpart, each of
which when executed and delivered will be deemed to be an original and all of
which counterparts taken together will constitute but one and the same
instrument. The execution of this Agreement by any party hereto will not become
effective until counterparts hereof have been executed by all the parties
hereto.
[SIGNATURES FOLLOW]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties, each thereunto duly authorized, have
executed this Agreement as of the day and year first above written.

                  “SELLERS”    
 
                SOUTHERN SAW HOLDINGS, INC.    
 
           
 
  By:   /s/ Peter J. Boyle
 
Peter J. Boyle    
 
      President    
 
                SOUTHERN SAW SERVICE, L.P.    
 
           
 
  By:   SOUTHERN SAW HOLDINGS, INC.,    
 
      its General Partner    
 
           
 
  By:   /s/ Peter J. Boyle
 
Peter J. Boyle    
 
      President    
 
                “BUYER”    
 
                SOUTHERN SAW ACQUISITION CORPORATION, a Delaware
corporation    
 
           
 
  By:   /s/ Luke E. Fichthorn, III
 
Luke E. Fichthorn, III, Chairman and CEO    

10